t c memo united_states tax_court wayne curtis siron petitioner v commissioner of internal revenue respondent docket no filed date wayne curtis siron pro_se jeanne gramling for respondent memorandum opinion wells judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure a sec_6651 addition_to_tax for failure_to_file of dollar_figure and a sec_6654 addition_to_tax for failure to pay estimated income_tax of dollar_figure the issues to be decided are whether petitioner is liable for the deficiency as determined by respondent whether petitioner is liable for the additions to tax as determined by respondent and whether petitioner is liable for a penalty under sec_6673 all section and code references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background the facts in this case have been established by the court’s order of date at the time of filing the petition petitioner resided in blythewood south carolina petitioner was married to rose siron throughout during petitioner received compensation from fn manufacturing inc fn manufacturing of dollar_figure and received compensation from the state board_of technical and comparative education the state board_of dollar_figure fn manufacturing and the state board each issued petitioner a form_w-2 wage and tax statement reflecting those payments fn manufacturing withheld zero federal income taxe sec_1as discussed below on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established pursuant to rule f on date we granted respondent’s motion and further ordered petitioner to file a response in compliance with rule f or respondent’s proposed stipulations would be deemed established and an order would be entered pursuant to rule f petitioner never responded to our order and accordingly we ordered the facts deemed established on date from its payments to petitioner and the state board withheld dollar_figure petitioner did not file a federal_income_tax return and respondent prepared a substitute for return for petitioner pursuant to sec_6020 because petitioner did not elect to file a joint_return with rose siron respondent determined petitioner’s filing_status to be married filing separate accordingly respondent determined petitioner’s taxable_income for to be dollar_figure on date respondent mailed a statutory_notice_of_deficiency to petitioner in response petitioner timely filed a petition with this court for a redetermination of the deficiency the petition made the following contentions i do not have any_tax liability i deny the figures and content of the notice_of_deficiency i dispute the computations in the year in question i had dependents deductions credits business_expenses etc have appeals contact me 2from the record it appears that petitioner claimed exemptions on a form_w-4 employee’s withholding allowance certificate with respect to his federal_income_tax withholdings 3the parties have made no contentions as to whether the substitute for return respondent prepared in the instant case satisfies sec_6020 4respondent reduced petitioner’s dollar_figure of gross_income by a dollar_figure standard_deduction and dollar_figure of exemptions in june of petitioner designated kansas city missouri as the place of trial and the court set the case for trial at the kansas city trial session beginning date on date petitioner filed a motion to continue and change place of trial to columbia south carolina the court granted petitioner’s motion in a letter dated date respondent’s counsel notified petitioner that rule requires parties to agree which facts and documents are not in dispute and submit them to the court as a ‘stipulation of facts ’ accordingly respondent’s counsel requested that petitioner respond to the following questions and requests for information did you file a federal_income_tax return if so please provide a copy of the return do you agree that fn manufacturing inc paid you dollar_figure in do you agree that the state board_of technical compr education paid you dollar_figure in do you agree that you paid mortgage interest in the amount of dollar_figure in this is the only expense which was reported to the service how many dependents did you have in what were their names and ages where did each dependent live please provide documents showing all schedule a itemized_deductions you claim if any for the taxable_year including invoices cancelled checks and receipts please provide documents showing all schedule c expenses if any you claim for the taxable_year including invoices cancelled checks and receipts please provide documents showing all credits you claim for the taxable_year in a letter to respondent’s counsel dated date petitioner responded that fn manufacturing paid petitioner dollar_figure in that the state board paid petitioner dollar_figure in and that petitioner did not file a federal_income_tax return the letter stated that it was immaterial whether petitioner paid mortgage interest in or had dependents additionally the letter refused to provide documents substantiating deductions claimed on schedule a itemized_deductions or expense deductions claimed on schedule c profit or loss from business on grounds that petitioner was not required to file a federal_income_tax return and refused to provide documents substantiating claimed credits on grounds that such information had not been proven to be required on date respondent’s counsel submitted to petitioner a proposed stipulation of facts based upon the information provided in petitioner’s letter dated date the proposed stipulation of facts stated that at the time of filing the petition petitioner resided in blythewood south carolina that petitioner did not file a federal_income_tax return that fn manufacturing paid petitioner dollar_figure during and that the state board paid petitioner dollar_figure during respondent’s proposed stipulation of facts referenced the following documents the statutory_notice_of_deficiency respondent’s letter to petitioner dated date petitioner’s letter to respondent dated date and respondent’s certified literal transcript for petitioner additionally respondent provided petitioner with a copy of respondent’s publication entitled the truth about frivolous tax arguments and directed petitioner to the publication’s discussion of penalties that may be imposed on taxpayers who take frivolous positions respondent also provided petitioner with a copy of hodges v commissioner tcmemo_2005_168 in which the tax_court imposed a sec_6673 penalty on the taxpayer for advancing a frivolous argument in a letter to respondent’s counsel dated date petitioner stated that any stipulations would be premature until the completion of the discovery process additionally petitioner disputed the relevance of hodges and the aforementioned irs publication in a letter to petitioner dated date respondent’s counsel informed petitioner that respondent would request that the court impose a penalty pursuant to sec_6673 if petitioner persisted in raising frivolous arguments the letter stated that petitioner could be required to pay a penalty of dollar_figure pursuant to sec_6673 on date respondent filed respondent’s requests for admission which made the following contentions the petitioner lived in blythewood south carolina at the time of the filing of his petition in this case the petitioner did not file a federal_income_tax return for the taxable_year attached as exhibit is an authentic copy of the notice_of_deficiency mailed to petitioner on date during fn manufacturing inc paid petitioner wages in the amount of dollar_figure fn manufacturing inc issued petitioner a form_w-2 for the taxable_year reflecting wages in the amount of dollar_figure during the state board_of technical and compr education paid petitioner wages in the amount of dollar_figure the state board_of technical and compr issued petitioner a form_w-2 for the taxable_year reflecting wages in the amount of dollar_figure during the state board_of technical and compr education withheld federal_income_tax in the amount of dollar_figure from the amount_paid to petitioner petitioner was married to rose siron during the entire year of attached as exhibit is a certified literal transcript of petitioner’s federal_income_tax account please take notice that pursuant to tax_court rule a written answer to these requests must be filed with the tax_court and a copy served on the undersigned within days after service of these requests for admission also on date respondent lodged a response to petitioner’s requests for admission as petitioner had filed no request for admission with this court as of that date the court ordered petitioner to file a request for admission by date however petitioner failed to file such a request for admission in compliance with the court’s order instead on date petitioner filed a response to respondent’s request for admissions petitioner admitted that he was married to rose siron throughout that he resided in blythewood south carolina at the time of filing the petition that fn manufacturing paid petitioner compensation of dollar_figure during that the state board paid petitioner compensation of dollar_figure during and that the state board withheld federal_income_tax of dollar_figure however with respect to respondent’s request sec_5respondent submitted to the court a document purporting to be petitioner’s first request for admissions as an exhibit to respondent’s motion to show cause why proposed facts and evidence should not be accepted as established the document was signed by petitioner and dated date but was not filed with this court by petitioner the document contained a series of incoherent and illogical arguments purporting to rely on the 16th amendment the internal_revenue_code and supreme court decisions for admission that petitioner did not file a federal_income_tax return petitioner’s response stated respondent does not further identify the federal_income_tax return sufficiently as to form number title and o m b number to create with any certainty the identification of the tax_return so that petitioner can admit or deny with certainty any required tax_return if respondent had stated such return was required and further identified said required return as to its form number and o m b number then petitioner could respond with certainty conditionally denies pending further definition on date respondent submitted to petitioner a revised stipulation of facts the revised stipulation of facts that omitted the paragraph relating to petitioner’s failure_to_file a federal_income_tax return the revised stipulation of facts also noted petitioner’s objections to the accuracy of the statutory_notice_of_deficiency and other documents respondent requested that petitioner sign the revised stipulation of facts and return it to respondent’s counsel in a letter to respondent’s counsel dated date petitioner stated that none of respondent’s proposed stipulations had merit with the letter dated date petitioner submitted to respondent his own proposed stipulations comprising various irrelevant and or illogical statements some of which are set forth below petitioner received a notice_of_deficiency in error as he has not yet been proven to be a ‘taxpayer’ for purposes of said notice_of_deficiency the commissioner’s employees refused and continue to refuse to provide law s and or authoritative regulation s to the petitioner proving that he was subject_to any part of title_26 united_states_code subtitle a for petitioner has derived no income from any of the sources named by congress in title_26 usc subtitle a there are no laws and or authoritative regulations in title_26 usc subtitle a that require a sovereign citizen to file a form_1040 u s individual_income_tax_return o m b number for any money earned in the private sector of the u s economy title_26 usc sec_6212 and sec_6213 have no authoritative or implementing regulations for sovereign persons who have no requirement to file and pay a form_1040 u s individual_income_tax_return o m b number the legal contest to prove otherwise must be in compliance with usc sec_7401 and sec_7403 on date respondent filed a motion to show cause why proposed facts and evidence should not be accepted as established as noted supra note we granted respondent’s motion and further ordered petitioner to file a response in compliance with rule f or respondent’s proposed stipulations would be deemed established petitioner failed to file a response consequently we ordered the facts deemed stipulated pursuant to rule f on date the parties appeared at trial and respondent filed a motion for penalty pursuant to sec_6673 discussion sec_61 provides that gross_income includes all income from whatever source derived except as otherwise provided specifically gross_income includes compensation_for services sec_61 sec_6012 generally requires the filing of a tax_return by every individual with gross_income equal to or exceeding the exemption_amount petitioner contends that he had no taxable_income in and consequently that he was not required to file an income_tax return or pay income_tax however petitioner concedes that he received dollar_figure of compensation from fn manufacturing and dollar_figure of compensation from the state board during petitioner has not made any viable contention or offered any evidence as to why that compensation should not be included in 6the proposed facts referenced in respondent’s motion to show cause are nearly identical to the revised stipulation of facts his taxable_income for consequently we conclude that petitioner’s taxable_income for includes the payments received from fn manufacturing and the state board sec_6651 provides for an addition_to_tax of percent of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file not to exceed percent the addition_to_tax for failure_to_file a return timely will be imposed if the return is not filed timely unless the taxpayer shows that the delay was due to reasonable_cause and not willful neglect sec_6651 respondent bears the burden of production with respect to the addition_to_tax sec_7491 the record demonstrates that petitioner failed to file a federal_income_tax return petitioner has made no contention and offered no evidence that the delay was due to reasonable_cause and not willful neglect consequently we conclude that petitioner is liable for the sec_6651 addition_to_tax for failure_to_file as determined by respondent sec_6654 provides for an addition_to_tax for an underpayment of estimated_tax by an individual this addition_to_tax is mandatory unless one of the statutorily provided exceptions applies sec_6654 the record demonstrates that petitioner did not remit any estimated_tax payments for and none of the statutory exceptions applies consequently we conclude that petitioner is liable for the sec_6654 addition_to_tax as determined by respondent sec_6673 authorizes this court to require a taxpayer to pay a penalty not in excess of dollar_figure whenever the taxpayer’s position is frivolous or groundless or the taxpayer has instituted or pursued the proceeding primarily for delay sec_6673 sanctions and costs awarded by courts a tax_court proceedings -- procedures instituted primarily for delay etc --whenever it appears to the tax_court that-- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or groundless or c the taxpayer unreasonably failed to pursue available administrative remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure the record demonstrates that petitioner advanced frivolous and groundless arguments during the instant proceedings we shall not refute frivolous arguments with copious citation and extended discussion 114_tc_136 citing 737_f2d_1417 5th cir the record is replete with warnings to petitioner that a penalty could be imposed if petitioner continued making frivolous arguments as noted above in july of respondent’s counsel provided petitioner with a copy of respondent’s publication entitled the truth about frivolous tax arguments and directed petitioner to the publication’s discussion of penalties that may be imposed on taxpayers who take frivolous positions respondent also provided petitioner with a copy of hodges v commissioner tcmemo_2005_168 in which the tax_court imposed a penalty on the taxpayer pursuant to sec_6673 additionally in a letter to petitioner dated date respondent’s counsel informed petitioner that respondent would request that the court impose a sec_6673 penalty if petitioner persisted in raising frivolous arguments as noted above respondent filed a motion for a sec_6673 penalty at trial moreover the record demonstrates that petitioner instituted proceedings before this court primarily for delay petitioner initially designated kansas city as the place of trial despite his residence in south carolina throughout the proceedings petitioner refused to agree to respondent’s proposed stipulation of facts based upon information provided by petitioner despite the efforts of respondent’s counsel to accommodate all of petitioner’s specific complaints for the foregoing reasons we conclude that petitioner has intentionally made frivolous arguments in these proceedings and has instituted these proceedings primarily for delay wasting the limited resources of the federal tax system consequently we shall grant respondent’s motion and require petitioner to pay to the united_states a penalty of dollar_figure pursuant to sec_6673 to reflect to foregoing an appropriate order and decision will be entered
